            Case 1:21-cv-01327-SHR Document 1 Filed 07/29/21 Page 1 of 7




                          UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
______________________________________________________________________________
                                     :
GINNY FOSTER                         :
7706 Carlisle Road                   :
Wellsville, PA 17365                 :           JURY DEMANDED
                                     :
               Plaintiff,            :
                                     :
               v.                    :
                                     :           No.
GIANT FOOD STORES, INC.              :
255 Cumberland Parkway               :
Mechanicsburg, PA 17055              :
                                     :
And                                  :
                                     :
GIANT FOOD STORES, INC.              :
1149 Harrisburg Pike                 :
Carlisle, PA 17013                   :
                                     :
               Defendants            :_________________________________________

                               CIVIL ACTION COMPLAINT

I. Parties and Reasons for Jurisdiction.

       1.      Plaintiff, GINNY FOSTER (hereinafter “Plaintiff”) is an adult individual residing

at the above address.

       2.      Defendant, GIANT FOOD STORES, INC. (hereinafter “Giant”) is a business

corporation organized by and operating under the laws of the Commonwealth of Pennsylvania

and having a principal place of business at the above captioned address.

       3.      Defendant, GIANT FOOD STORES, INC. (hereinafter “GFS”) is a business

corporation organized by and operating under the laws of the Commonwealth of Pennsylvania

and having a corporate headquarters at the above captioned address.
            Case 1:21-cv-01327-SHR Document 1 Filed 07/29/21 Page 2 of 7




       4.       At all times material hereto, Defendant qualified as Plaintiff’s employer pursuant

to the Americans with Disabilities Act, the Pennsylvania Human Relations Act and as defined

under Pennsylvania common law.

       5.      This action is instituted pursuant to the Americans with Disabilities Act and the

Pennsylvania Human Relations Act.

       6.      Jurisdiction is conferred by 28 U.S.C. §§ 1331 and 1343.

       7.      Supplemental jurisdiction over the Plaintiff’s state law claim is conferred pursuant

to 28 U.S.C. § 1367.

       8.      Plaintiff has exhausted her administrative remedies prior to bringing this civil

rights claim. [Exh. A.]

       9.      Pursuant to 28 U.S.C. § 1391(b)(1) and (b)(2), venue is properly laid in this

district because Defendant conducts business in this district, and because a substantial part of the

acts and/or omissions giving rise to the claims set forth herein occurred in this judicial district.

Plaintiff was working in the Middle District of Pennsylvania at the time of the illegal actions by

Defendant as set forth herein.

II. Operative Facts.

       10.     On or about July 1, 2015, Defendant hired Plaintiff as a store associate.

       11.     At all times material hereto, Plaintiff is diagnosed with PTSD arising from an

incident of domestic violence where she was strangled and nearly killed by a former domestic

partner.

       12.     In May of 2020, in response to the Covid-19 pandemic, Defendant instructed its

store associates to wear face masks.
            Case 1:21-cv-01327-SHR Document 1 Filed 07/29/21 Page 3 of 7




        13.     As a result of Plaintiff’s history and diagnosed anxiety disorder and PTSD,

wearing a mask which covers her face and nose triggers her post-traumatic stress.

        14.     However, as an alternative protective measure against COVID-19, Plaintiff is able

to wear a face shield with a scarf to cover the bottom of the shield.

        15.     In light of this situation, Plaintiff presented a note from her physician to

Defendant’s overnight lead, Chris Fisher, explaining her need to wear a face shield as opposed to

a face mask.

        16.     Mr. Fisher initially allowed Plaintiff to work utilizing the face shield.

        17.     In or around July of 2020, one of Defendant’s employees tested positive for

COVID-19.

        18.     Following this, Defendant’s manager, Chris Carlson, told Plaintiff she was no

longer allowed to work without wearing a face mask.

        19.     Plaintiff attempted to explain to Defendant the reason she required a face shield

rather than a face mask; however, Defendant’s Human Resources representative, Tracy Pore,

told Plaintiff she “didn’t want to hear it.”

        20.     Plaintiff was told she would have to take an unpaid leave of absence and was not

allowed to return to work unless she wears a face mask.

        21.     Plaintiff obtained another note from her physician regarding her disability and her

requested accommodation of being allowed to wear a face shield.

        22.     Plaintiff supplied this note directly to Defendant’s human resources department.

        23.     Plaintiff attempted to follow up with human resources multiple times with no

response.
           Case 1:21-cv-01327-SHR Document 1 Filed 07/29/21 Page 4 of 7




        24.        On or about August 29, 2020, Plaintiff became aware that her leave request had

been closed out in Defendants’ system, constructively terminating her employment.

        25.        Defendant failed to reasonably accommodate Plaintiff’s disability.

        26.        Defendant failed to meaningfully engage in an interactive process towards the

development of a reasonable accommodation for Plaintiff’s disability.

        27.        At all times material hereto, Defendant was hostile to Plaintiff’s diagnosed

medical condition, and terminated her as a result of that animus.

        28.        As a direct and proximate result of Defendant’s conduct in constructively

terminating Plaintiff, she sustained great economic loss, future lost earning capacity, lost

opportunity, loss of future wages, as well emotional distress, humiliation, pain and suffering and

other damages as set forth below.

III. Causes of Action.

                       COUNT I– AMERICANS WITH DISABILITIES ACT
                                 (42 U.S.C.A. § 12101 et seq)
                                   (Plaintiff v. Defendants)

        29.        Plaintiff incorporates paragraphs 1-28 as if fully set forth at length herein.

        30.        At all times material hereto, and pursuant to the Americans with Disabilities Act

of 1990, 42 U.S.C. §12101, et seq., an employer may not discriminate against an employee based

on a disability.

        31.        Plaintiff is a qualified employee and person within the definition of Americans

with Disabilities Act of 1990, 42 U.S.C. §12101, et seq.

        32.        Defendant is an “employer” and thereby subject to the strictures of the Americans

with Disabilities Act of 1990, 42 U.S.C. §12101, et seq.
           Case 1:21-cv-01327-SHR Document 1 Filed 07/29/21 Page 5 of 7




         33.   At all times material hereto, Plaintiff had a qualified disability, as described

above.

         34.   Defendant failed to accommodate or otherwise engage in a meaningful back and

forth towards the development of a reasonable accommodation.

         35.   Defendant’s conduct in constructively terminating Plaintiff is an adverse action,

was taken as a result of her disability and constitutes a violation of the Americans with

Disabilities Act of 1990, 42 U.S.C. §12101, et seq,.

         36.   As a proximate result of Defendant’s conduct, Plaintiff sustained significant

damages, including but not limited to: great economic loss, future lost earning capacity, lost

opportunity, loss of future wages, loss of front pay, loss of back pay, liquidated damages as well

as emotional distress, humiliation, pain and suffering, consequential damages and Plaintiff has

also sustained work loss, loss of opportunity, and a permanent diminution of her earning power

and capacity and a claim is made therefore.

         37.   As a result of the conduct of Defendant’s owners/management, Plaintiff hereby

demands punitive damages.

         38.   Pursuant to the Americans with Disabilities Act of 1990, 42 U.S.C. §12101, et seq

Plaintiff demands attorneys fees and court costs.

                COUNT II—PENNSYLVANIA HUMAN RELATIONS ACT
                            43 Pa.C.S.A. §951, et seq.
                             (Plaintiff v. Defendants)

         39.   Plaintiff incorporates paragraphs 1-38 as if fully set forth at length herein.

         40.   As set forth above, Plaintiff is a member of a protected class.

         41.   Defendant failed to accommodate or otherwise engage in a meaningful back and

forth towards the development of a reasonable accommodation.
          Case 1:21-cv-01327-SHR Document 1 Filed 07/29/21 Page 6 of 7




       42.      Defendant constructively terminated Plaintiff’s employment.

       43.      As set forth above, a motivating factor in the decision to constructively terminate

Plaintiff’s employment is Plaintiff’s disability.

       44.      As such, Defendant violated the Pennsylvania Human Relations Act, 43 Pa.C.S.A.

§951, et seq.

       45.      As a proximate result of Defendant’s conduct, Plaintiff sustained significant

damages, including but not limited to: great economic loss, future lost earning capacity, lost

opportunity, loss of future wages, loss of front pay, loss of back pay, as well as emotional

distress, humiliation, pain and suffering, consequential damages and Plaintiff has also sustained

work loss, loss of opportunity, and a permanent diminution of earning power and capacity and a

claim is made therefore.

       46.      Plaintiff demands attorneys’ fees and court costs.

IV. Relief Requested.

       WHEREFORE, Plaintiff, GINNY FOSTER demands judgment in her favor and against

Defendant, GIANT FOOD STORES, INC. in an amount in excess of $150,000.00 together with:

       A. Compensatory damages, including but not limited to: back pay, front pay, past lost

             wages, future lost wages. Lost pay increases, lost pay incentives, lost opportunity, lost

             benefits, lost future earning capacity, injury to reputation, mental and emotional

             distress, pain and suffering;

       B. Punitive damages;

       C. Liquidated damages;

       D. Attorneys fees and costs of suit;

       E. Interest, delay damages; and,
         Case 1:21-cv-01327-SHR Document 1 Filed 07/29/21 Page 7 of 7




      F. Any other further relief this Court deems just proper and equitable.

                                                 LAW OFFICES OF ERIC A. SHORE, P.C.



                                                BY:
                                                  GRAHAM F. BAIRD, ESQUIRE
                                                   Two Penn Center
                                                   1500 JFK Boulevard, Suite 1240
                                                   Philadelphia, PA 19102

                                                   Attorney for Plaintiff, Ginny Foster
Date:_ 7/29/2021
